 531
 
VIRGINIA MASON HOSPI
TAL
 
 
358 NLRB No. 64
 
Virginia Mason
 
Hospital (a
 
d
ivision 
o
f Virginia M
a-
son Hospital Center)
 
a
nd
 
Washington State 
Nurses Association
.
  
Case 19

CA

030154
 
 
June 
25
, 2012
 
SUPPLEMENTAL DECISIO
N AND ORDER 
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
This case primarily concerns whether Respondent Vi
r-
ginia Mason Hospital (the Hospital) violated Section 
8(a)(5) and (1) of the Act by unilaterally implementing a 
new policy to prevent the spread of influenza within the 
Hospital, and by other related conduct.  Specifically, the 
complaint alleges that the Hospital failed to bargain in 
good faith with the Washington State Nurses Association 
(the Union) by:
 

 
 
implementing the influenza policy without affor
d-
ing the Union notic
e and opportunity to bargain 
over the decision to implement the policy;
 
 

 
failing to bargain over the effects of the decision to  
implement the policy;
 
 

 
providing false and misleading information to the 
Union regarding its intention to implement the po
l-
icy;
 
and 
 

 
failing to timely provide information requested by 
the Union regarding the policy.
 
 
On September 12, 2006, Administrative Law Judge 
Gregory Z. Meyerson issued a decision in this procee
d-
ing.
1
  
The judge dismissed the allegation that the Hosp
i-
tal unlaw
fully implemented the influenza policy, finding 

narrowly tailored to achieve that purpose, and appropr
i-
ately limited to the affected employees, and therefore 
was exempt from bargaining.  
Peerless 
Publications
, 283 
NLRB 334, 335 (1987).  He found it unnecessary to a
d-

The judge also dismissed the allegation that the Hospital 
failed to bargain over the effects of its decision to i
m-
plement the inf
luenza policy, finding that the General 
Counsel had failed to allege or litigate that issue.  Ho
w-
ever, the judge concluded that the Hospital had violated 
the Act by falsely telling the Union that it would not i
m-
plement the policy, and by delaying 
2
-
1/2
 
mon
ths before 


s-
cussion forum.
 
                                        
                  
 
1
 
The General Counsel, the 
Hospital,
 
and the Union each filed e
x-
ce
p
tions, a supporting brief, and answering briefs.  The 
Hospital
 
and 
the Union each filed reply briefs.
 
On August 23, 2011, the Board issued a Decision and 
Order Remanding in this proceeding.  357 
NLRB 
564
.
  
The Board reversed th

policy was exempt from mandatory bargaining under 
Peerless
 
Publications,
 
supra,
 
and ordered the judge to 

change 
allegation.  Id. at 
567

568
.  The Board deferred 
ruling on the remaining allegations.  Id. at 5
68
.
 
On November 25, 2011, Judge Meyerson issued the a
t-
tached supplemental decision.  After considering the pa
r-

Hospital had not vio
lated the Act by unilaterally impl
e-
menting the influenza policy.  The judge found that the 
Union had waived its right to bargain over this matter by 
agreeing to the management
-

collective
-
bargaining agreement.  The judge reject
ed the 

and the Union each filed exceptions and supporting 
briefs.  The Hospital filed an answering brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
me
mber panel.
 

i-
sions and the record in light of the exceptions and briefs.  

and conclusions in his supplemental decision concerning 
the implementation of
 
the influenza policy, and we will 
dismiss that allegation.
2
  
We also have decided to affirm 

to the remaining allegations.  Accordingly, we will di
s-
miss the allegation that the Hospital failed to b
argain 
over the effects of its decision to implement the influenza 
policy.  Further, in agreement with the judge, we find 
that the Hospital violated Section 8(a)(5) and (1) by 
providing false and misleading information to the Union 
and by not timely provid
ing relevant information r
e-

recommended Order as modified and set forth in full 
below.
3
 
 
                                        
                  
 
2
 
In a
dopting
 
the judge

s conclusion that the Union
 
waived bargai
n-
ing as to the influenza policy, we do not rely on the judge

s discussion 
of
 
testimony regarding
 
the Hospital

s Infection Control Manual
 
and the 
partie
s not having bargained over its content (including its requirement 

 
Contrary to the judge and his colleagues, Member Hayes would 

e-
qu
ests.  In his view, the evidence of numerous communications among 
multiple officials of both the Respondent and the Union shows nothing 
more than a confused response, not a deliberately deceptive one, and 

 
good
-
faith neg
o-
tiations about how to comply with them.
 
3
 
We shall modify the judge

s recommended Order to provide for the 
posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 
(2010).
 
 
For the reasons stated in his dissenting opinion in 
J. 
Picini 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
532
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified 
below and orders that the Respondent, Virginia 
Mason Hospital (a division of Virginia Mason Medical 
Center), Seattle, Washington, its officers, agents, succe
s-
sors, and assigns, shall take the actions set forth in the 
Order as modified and set forth in full
 
below.   
 
1.  
Cease and desist from
 
(a)  
Providing false and misleading information to the 
Washington State Nurses Association (the Union) in r
e-

.
 
(b)  
Failing and refusing to provide the Union in a 
timely fashion with requested relevant information ne
c-
essary for the Union to perform its role as bargaining 
representative
.
 
(c)  In any like or related manner interfering with, r
e-
straining, or coercing its registered nurses in the exercise 
of the rights g
uaranteed to them by Section 7 of the Act.
 
2.  
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a)  
Within 14 days after service by the Region, post at 
its hospital facility in Seattle, Washington, copies of the 
attac
hed notice marked 

Appendix.

4
  
Copies of the n
o-
tice, on forms provided by the Regional Director for R
e-

r-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in co
nspicuous 
places including all places where notices to registered 
nurses are customarily posted.  
In addition to physical 
posting of paper notices, notices shall be distributed ele
c-
tronically, such as by email, posting on an intranet or an 
internet site, a
nd/or other electronic means, if the R
e-
spondent customarily communicates with its employees 
by such means.  
Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.  In the eve
nt 
that, during the pendency of these proceedings, the R
e-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of the notice 
to all current registered nur
ses and former registered 
nurses employed by the Respondent at any time since 
December 5, 2005.
 
                                        
                                        
            
 
Flooring
, Member Hayes would not require electronic distribution of 
the notice.
  
We shall also substitute a new notice to conform to the 

 
4
 
If this Order is enforced by a judgment of a United States court of 
appeal

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
(b)  
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Regio
n a
t-
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Fe
deral labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Cho
ose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
refuse to bargain in good faith with the 
Washington State Nurses Association (the Union) as the 
exclusive representative of the registered nurses e
m-
ployed at our Seattle, Washington 
hospital facility (the 
bargaining unit) by providing false and misleading i
n-
formation to the Union about our intention to implement 
an influenza
-
pr
evention policy.
 
W
E WILL NOT
 
fail and refuse to timely furnish the U
n-
ion with relevant and necessary informat
ion concerning 
our influenza
-
prevention policy, or any other relevant 
information needed by the Union in order to perform its 
representational activities on behalf of the members of 
the bargaining unit.
 
W
E WILL NOT
 
in any like or related manner interfere w
ith, 
restrain, or coerce you in the exercise of the rights listed above.
 
 
V
IRGINIA 
M
ASON 
H
OSPITAL 
(
A 
D
IVISION OF 
V
IRGINIA 
M
ASON 
H
OSPITAL 
C
ENTER
)
 
 
Richard Fiol, Esq
., for the General Counsel
.
 
Mark Hutcheson, Esq. 
and
 
Debra Madsen, Esq., 
of Seattle, 
Washington, for the Respondent. 
 
Lawrence R. Schwerin, Esq., 
of Seattle, Washington, for the 
Charging Party.
 
SUPPLEMENTAL DECISIO
N
 
G
REGORY 
Z
.
 
M
EYERSON
, Administrative Law Judge.  On 
September 12, 2006, I issued a Decision in the above captioned 
matter.  Th
ereafter, on August 23, 2011, the National Labor 
Relations Board (the Board) issued a Decision and Order R
e-
manding this case to me.  
Virginia Mason Hospital, 
357 NLRB 
 533
 
VIRGINIA MA
SON HOSPITAL
 
 
564
 
(2011).  In its Order remanding the case, the Board directed 
me to specifically addre
ss certain defenses raised by the R
e-

the Respondent has failed and refused to bargain with the U
n-
ion
 
over the imposition of a flu 
prevention policy.  
 

d a telephone 
conference with respective counsel representing the three pa
r-
ties to this matter.  During that conference call, counsel for each 
of the parties agreed that in order to address the issues raised by 
the Board in its Remand Order it was unnecess
ary to reopen the 
record in this case.  I then set a briefing schedule for the parties 
to submit supplemental briefs on the issues raised by the Board, 
cautioning counsel that each supplemental brief should be a self 
contained document addressing the issue
s, as I would specif
i-
cally not be consulting the original briefs filed by the parties in 
this case.  Thereafter, timely briefs were filed by counsel for the 
General Counsel, counsel for the Respondent (Virginia Mason 
Hospital, the Employer, or the Hospital
), and counsel for the 
Charging Party (the Union or the Washington State Nurses 
Association).
 
Based upon the record made in this case during its trial b
e-
fore me in Seattle Washington
 
on June 13

16, and July 11, 
2006, and my consideration of the supplementa
l briefs filed by 
the parties, I will now address those issues as directed by the 
Board in its Remand Order.  
 
Background Facts
 

However, in an effort to place the issues before me in context, I 
will set forth set forth the pertinent facts again.  
 
The Respondent is an acute care hospital in Seattle, Was
h-
ington.  It employees approximately 5000 employees, of which 
approximately 600 are registered nurses represented by the 
Union.  At all times mate
rial herein, the Respondent and the 
Union were parties to a collective
-
bargaining agreement effe
c-
tive from November 16, 2004, through November 15, 2007.  
(GC Ex
h
. 22.)  
 
In September 2004, the Hospital announced that it was 

policy to require its entire 
work force to be immunized against the flu.  The Union grieved 
this change on behalf of the Union.  Subsequently, an arbitrator 
issued an award in favor of the Union.  As a result, the Hospital 
has not required the nurses to be
 
immunized. 
 
In October and November 2005, at monthly meetings of a 
joint labor
 
management advisory committee, the Hospital i
n-
formed the Union that it was considering requiring nonimmu
n-
ized nurses either to wear a protective facemask or to take ant
i-
viral m
edication.  The Hospital made it clear that its interest in 
requiring nonimmunized nurses to take such prophylactic 
measures was intended to protect its patients, many of whom 
were elderly, other employees, and visitors to the hospital from 
contracting inf
luenza.  While during the course of the next se
v-
eral months, Hospital and 
u
nion officials had a number of di
s-
cussions and exchanged correspondence over this matter, it is 
beyond reasonable dispute that no genuine collective bargai
n-
ing was conducted between
 
the parties regarding the proposal.
 
On January 1, 2006, the Hospital implemented a flu
 
preve
n-
tion policy requiring nonimmunized
 
registered nurses to wear a 
facemask or take antiviral medication.  A registered nurse in the 
critical care department testified that thereafter, she was r
e-
quired to wear a facemask at all times except when she was in 
the rest room, break room, or cafeter
ia.  At the time, the Hosp
i-
tal defended its new flu
 
prevention policy as within the Hosp
i-

-
rights provision of the collectivebargaining agreement.  Further, 

eir intention to handle any 

which might include progressive discipline.   
 

 
In response to the allegation in the 
c
omplaint and 
n
otice of 
h
earing dated April 28, 2006 (the 
complaint) (GC Ex
h
. 1(e)) 
that the Respondent had failed to bargain with the Union and 
had engaged in an unlawful unilateral change by implementing 
its flu
 
prevention policy, the Hospital originally raised four 
defenses.  The Hospital contended that it had
 
no duty to bargain 
before implementing the policy in question because (1) the 

from mandatory bargaining under 
Peerless Publications, 
283 
NLRB 334 (1987); (2) the decision to implement the policy 
was subject to the balancing test the Supreme Court set forth in 
First National Maintenance Corp. v NLRB,
 
452 U.S. 666
 
(1981), and applying that test, the balance tipped in favor of 
exempting the decision from mandatory bargaining; (3) Federal 
and State la
w required the Hospital to implement effective pol
i-
cies to control infection and communicable diseases; and (4) 
the Union waived bargaining when it agreed to the management
 
rights and zipper clauses of the parties collective
-
bargaining 
agreement.  
 
In my o

e-
mentation of the flu
 
prevention policy was exempt from ba
r-
gaining under 
Peerless
.  I relied solely on that rational in di
s-
missing the unilateral change allegation and, therefore, I did not 
address any of t

and Order Remanding, the Board, for the reasons expressed in 
that decision, reversed my finding that the flu
 
prevention policy 
was exempt from bargaining under 
Peerless
.  The Board r
e-
manded this case to me spe

other defenses.  Further, the Board suggested that I seek su
p-
plemental briefs from the parties as to the application to this 
case of 
Provena St. Josepha Medical Center, 
350 NLRB 808 
(2007).
 
As I noted above, all partie
s have filed supplemental briefs, 
and, among other issues, have discussed the application of 
Provena
.  However, I should note that while counsel for the 
General Counsel and counsel for the Union discussed all r
e-
maining defenses original raised by the Respo
ndent, as en
u-
merated by the Board in its Remand Order, counsel for the 
Respondent has only discussed the defense related to whether 
the Union waived bargaining when it agreed to the management
 
rights and zipper clauses of the parties collective
-
bargaining 
agreement.  I find this rather puzzling, since the Respondent 
does not specifically state that it is no longer raising those other 
defenses.  Therefore, I am unfortunately left to simply guess 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
534
 
what position the Respondent now takes on its other original 
de
fenses.
 
Finally, I would simply note that the record evidence shows 
no genuine effort on the part of the Respondent to negotiate 
over this matter with the Union.  For all practical purposes, the 
Respondent implemented its flu
 
prevention policy with the 
nur
ses unilaterally and presented it to the Union as a 
fait a
c-
compli, 
without the give and take of true bargaining.  Mere 
discussions at a joint labor
 
management committee did not 
constitute bargaining.  Accordingly, unless the Respondent is 
able to demonstra
te a legitimate defense, its failure to bargain 
with the Union before implementing the flu
 
prevention policy 
constitutes an unfair labor practice.  
 
Legal Analysis and Conclusion
 

and State law requir
ed the Hospital to implement effective pol
i-
cies to control infection and communicable diseases and, thus, 
to implement its flu
 
prevention policy, I find this argument to 
be without merit.  As both counsel for the General Counsel and 
counsel for the Union p
oint out in their supplemental briefs, the 
Center for Disease Control (CDC) regulations permit health 
care institutions to exercise discretion as to when, and for how 
long, a registered nurse (RN) should be required to wear a 
facemask.  The unrebutted test
imony at the hearing was that 
under the CDC guidelines, RNs, and other health care perso
n-
nel, should wear a mask when in close contact with a patient 
who has symptoms of a respiratory infection.  Being in close 
contact is generally defined by the CDC as be

of a droplet source.

1
  
(GC
 
Ex
h
. 14, tab 6.)  It does not require 
or even suggest that RNs wear a mask at all times, except for 
breaks and restroom use.  Further, the unrebutted evidence 
showed that Washington State law required health c
are provi
d-

2
  
Presumably, that 
would mirror the CDC guidelines. 
 
Most telling, at the hearing, the Respondent could not point 
to a single Federal or State law or regulation mandating that 
registered nurses who ar
e not immunized against influenza or 
not taking antiviral medication be required to wear facemasks 
at all times when exposed to patients or members of the public.  
Absolutely no evidence was produced by the Respondent at the 
hearing to show that a single h
ospital anywhere in the United 
States required its nurses or other personnel to wear a facemask 
over such an extended period of time when working.  Accor
d-

r
e-
quired 
by law to implement its flu
 
preven
tion policy, and, 
therefore, was not required to bargain with the Union over that 
policy. 
 
Another defense originally argued by the Respondent was 
that its decision to implement its flu
 
prevention policy was 
entrepreneurial and/or managerial in nature, and
, thus, it was 
not required to negotiate over this policy with the Union.  I also 
find this argument to be without merit.  In its Remand Order, 

m-
munized nurses who declined to take antiviral medi
cation to 
                                        
                  
 
1
 
CDC 2004
-
2005, Interim Guidance for the Use of Masks to Co
n-
trol Influenza Transmission.
 
2
 
Washington State Statute, RCW 7.70.040.
 



Praxair, 
Inc.,
 
317 NLRB 435, 436 (1995).  As a mandatory subject of 
barg

r-
gain over the implementation of its flu
 
prevention policy, a
b-
sent a successful defense, is a violation of the Act.  
 
However, in 
First National Maintenance v. NLRB, 
452 
NLRB 666 (1981), the 
Supreme Court announced a balancing 

n-
damental business decisions.  The employer operated a cleaning 
and maintenance business pursuant to which it contracted with 
commercial customers to provide cl
eaning services, a labor 
force, and supervision in return for a management fee.  The 
employer cancelled its contract with a customer, failing to ba
r-
gain with the union representing its employees about either the 
decision to terminate the contract or the ef
fects of that decision 

the issue of the decision to cancel the contract.  The Court co
n-


o the decision as 
to whether to be in business at all.  The Court further concluded 



c facts in 

interest in running a profitable business and the flexibility 
needed to do so.  It held that the employer did not have a duty 
to bargain over this decision.  
 
After reflecting on t
he nature of the change made by the R
e-
spondent, that being to require its nurses to wear facemasks for 
extended periods of time, which as the Board found, clearly 
affected their working conditions, I am now of the view that it 
falls outside the scope of th
e 
First National Maintenance
 
ba
l-

 
prevention policy 
simply did not have a substantial impact on the continued 
availability of employment due to relocation/closure, nor did it 
truly relate to a change in the 
scope and direction of the Hosp
i-

n-
siderations.  In fact, the change would be directly amenable to 
the collective bargaining process, assuming no other factors 
interpose themselves.  Accordingly, I
 
believe that the 
First 
National Maintenance
 
balancing test is inapplicable here, and I 
reject this deference originally raised by the Respondent. 
 
I will now turn my attention to that defense, which the R
e-
spondent contends in its supplemental brief obviat
es the r
e-
quirement that it negotiate with the Union over the flu
-
prevention policy, namely its argument that the Union waived 
bargaining over that issue when it agreed to the management
-

-
bargaining 
agreem
ent.  This defense arises in 
Provena St. Joseph Medical 
Center
, supra
, which case the Board suggested in its Remand 
Order that the parties specifically address. 
 
In 
Provena

oldest and most familiar of Boar
d doctrines, the clear and u
n-
mistakable waiver standard, in determining whether an e
m-
ployer has the right to make unilateral changes in unit emplo
y-

 535
 
VIRGINIA MA
SON HOSPITAL
 
 

r law treatise,
3
 
the Board set forth certain well
-

may contractually waive its right to bargain about a subject.  
Where such a waiver is claimed, the test is whether the putative 

e
.

n-
agement
-

normally scrutinized by the Board to ascertain whether it a
f-

 
The Board noted, citing 
C &
 
C Plywood, 
148 NLRB 414, 
416

417 
(1964), enf. denied 351 F.2d 224 (9
th 
Cir. 1965), that 

to employment terms that are subject to bargaining under the 

not be inf
erred unless the language of the contract or the history 

i-
cally in addressing a newly implemented disciplinary policy on 
attendance and tardiness, the Board found that the employer did 
not vi
olate the Act because several provisions of the manag
e-
ment
-
rights clause, taken together, explicitly authorized the 

agreeing to that combination of provisions, the [u]nion reli
n-
quished its righ
t to demand bargaining over the implementation 
of a policy prescribing attendance requirements and the cons
e-


 
In several cases following 
Prov
ena,
 
the Board continued to 
adhere to its clear and unmistakable waiver doctrine, holding 
that based on the language in management
-
rights clauses in 
these specific collective
-

unilateral changes had not violated the Act
.  The Board said in 
Baptist Hospital of East Tennessee, 
350 NLRB 71 (2007)
,
 
that 

i-
day scheduling system did not violate the Act, it found, after 
reading a number of management
-
rights provisions 
in the co
l-


and unmistakable.  In 
Quebecor World Mt. Morris II, 
353 
NLRB 1 (2008), the Board found that when the union agreed to 
two 
management
-
rights provisions in the contract that it had 

new performance improvement plan (PIP).  The Board looked 

Id
.
 
at 
fn. 
4.  Thus, 
the Board finds
 
it appropriate to look at management
-
rights 
clause language collectively where that combination of clauses 

waive bargaining over a particular matter.  
 
In the case before me, it is now necess
ary to look at the sp
e-
cific contract language as contained in the management
-
rights 
and zipper clauses.  The management
-
rights clause in the co
l-
lective bargaining agreement between the parties is entitled 

a
rticle 18 
of that contract.  (GC Ex
h
. 22.)  Section 18.1 endows the R
e-
spondent with an enumerated set of explicit rights.  Under this 

r-
                                        
                  
 
3
 
The Developing Labor Law 1006

1007, 1014 (5
th
 
ed. 2006, John 
E. Higgins, Jr. Ed.)
 
ate and manage the Hospital, including but not limited to t
he 
right to require standards of performance and
 
. . . 
to direct the 
nurses
 
. . . 
to determine the materials and equipment to be used; 
to implement improved operational methods and procedures
 
. . . 
to discipline, demote or discharge nurses for just cause
 
.
 
. . 
and 
to promulgate rules, regulations and personnel policies.

  
 
While the management
-
rights clause at issue herein does not 
specifically mention the wearing of facemasks, it does specif
i-



that regard, it is instructive to look at various internal Hospital 
documents, which were in effect during the time period in que
s-
tio

h-


all personnel, including nurses, will adhere to certain preca
u-
tions.  Those
 
precautions require that when screening or eval
u-

masks 
. . . 
 
when evaluating patients with respiratory symptoms 

h
. 3, Infection Precaution: 
Screening & Implem
entation, p. 5.1.)  Further, under the guid
e-


r-

n-
tact with the patient 
such that contact with sprayed blood, s
e-
cr
e

h
. 3, 
Precaution Strategies, p. 7.4.) 
 
Thus, even though facemasks are not specifically named in 
the management
-
rights clause of the contract, requiring the 
w
earing of facemasks in certain situations is described in var
i-
ous written infection control guidelines, which apply to the 
nurses.  Therefore, it seems clear and unmistakable that la
n-
guage in the management
-
rights clause, which gives the Hosp
i-
tal the autho

be used [and] to implement improved operational methods and 

immunized against the flu and who have declined to take ant
i-
viral medication to wear
 
a facemask when in contact with p
a-
tients, fellow employees, and visitors to the Hospital.  This is 
simply an extension of the infection control guidelines already 
in effect, which extension is clearly permitted under the la
n-
guage of the management
-
rights 
clause.  
 
This defense is further supported by the testimony of 

s
enior 
v
ice
 
p
resident and 
c
hief 
n
ursing 
o
fficer.  According to Tachibana, the Hospital is 
required to have in place infection control policies and practices 
that mitigate, control, and prevent infections from spreading.  
The Hospital has such policies and practices in effect as are 

h
. 3.)  

never
 
bargained with the Union over any aspect of the Infection 


gown, latex gloves, and facemasks.  Moreover, Tachibana co
n-
tends that pri
or to the dispute in question, the Union had never 
challenged or objected to the required wearing of latex gloves, 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
536
 
gowns, or the required wearing of facemasks in the operating 
rooms.  
 
Since a face
 
mask is obviously equipment under the Hosp
i-

 
Control Policy, the management
-
rights clause 
authorizes the Hospital to unilaterally create rules and improve 
procedures related to the use of facemasks by nurses and to 
enforce those rules and procedures with discipline.  That was 
preciously what the Res
pondent did when it announced a policy 
requiring its nurses who were not immunized against influenza 
and who were not taking antiviral medication to wear fac
e-
masks when in contact with patients, fellow employees, and 
members of public, except while on brea
k or in the bathroom.  

i-
ated in 
Provena, 
supra
, the Union waived its right to bargain 

it applied to the wearing of facemasks when it 
agreed to the 
management
-
rights clause in the collective
-
bargaining agre
e-
ment. 
 
In addition to the management
-
rights clause, the collective
-
bargaining agreement between the parties also contained what 

0, 
s
ection 

h
. 22.)  It 
states in part that the parties agree that during the term of the 

respect to any subject or matter not specifically dis
cussed du
r-

e-

n-
junction with the management
-
rights clause it strengthens the 
argument that the Union waived bargaining over the requir
e-
men
t that nurses who are not immunized or taking antiviral 
medication wear face
 
masks.  However, in my view, the ma
n-
agement
-
rights clause and its impact on this issue is sufficiently 
clear and unmistakable based on that language alone, without 
the need to com
bine it with the zipper clause language.  
 
The zipper clause language is somewhat problematic, as it 


-
prevention 
policy, which required nonimmu
nized nurses who were not on 
antiviral medication to wear facemasks, which is the policy 
under dispute in this case, the Respondent attempted to require 
that all employees be immunized against influenza.  The Union 
objected to the initial immunization poli
cy, filed a grievance, 
and brought their objection to a successful arbitration decision 
that was sustained on appeal.  (GC Ex
h
. 23.) 
Virginia Mason 
Hospital v. Washington State Nurses Assn., 
C05
-
1434MJP, 
2006 WL 27203 (W.D. Wash. 2006), affd. 511 F.3d 908 
(9
th
 
Cir. 2007).  While I am not bound by the facts as found by the 
arbitrator, it appears that he found, regarding the initial mand
a-
tory immunization policy, that there had been negotiations b
e-
tween the parties over this issue.  However, in my view, the 
R

employees, including nurses, be immunized against influenza, 
was significantly different than the implementation of the flu
-
prevention policy that is before me, namely a requirement that 
nonimmuni
zed nurses who are not taking antiviral medication 
wear facemasks.  Still, the underlying facts regarding negoti
a-
tions on the initial mandatory immunization policy, as found by 
the arbitrator, are sufficiently in dispute as to make me reluctant 
and unwilli
ng to rely on the zipper clause language in deciding 
the issues in this case.  Therefore, I decline to do so.   
 
In any event, as I have said, the language in the manag
e-
ment
-
rights clause alone is sufficiently clear and unmistakable 
so as to conclude that 
by those contract terms, the Union 
waived its right to negotiate with the Respondent over the flu
-
prevention policy now in place, which requires nonimmunized 
nurses who are not taking antiviral medication to wear fac
e-
masks.  I so find, and also conclude th

l-
ure to negotiate with the union over this matter was privileged 

and concomitantly to unilaterally implement the policy did not 
constitute an unfair labor practice unde
r Section 8(a)(5) and (1) 
of the Act.  Accordingly, I hereby recommend to the Board that 
complaint paragraph 8, and all its sub
paragraphs, be dismissed.
 
 
 
